DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A method for setting a tuning parameter for an Automated Driving System, ADS, of a vehicle, the method comprising: receiving environmental data from a perception system of the vehicle, said environmental data comprising a plurality of environmental parameters; determining, by means of a self-learning model, an environmental scenario based on the received environmental data; setting the tuning parameter for the ADS based on the self-learning model and the determined environmental scenario, the tuning parameter defining a dynamic parameter of the ADS; and receiving at least one signal representative of a vehicle user feedback on the set tuning parameter, and updating the self-learning model for the set tuning parameter for the identified environmental scenario based on the received vehicle user feedback wherein the step of receiving vehicle user feedback comprises determining a vehicle user satisfaction value based on at least two of the following: acceleration pedal actuation, brake pedal actuation, voice commands, tactile feedback, and eye-tracking data, driver in the loop steering, and wherein the step of updating the self-learning model is further based on the determined vehicle user satisfaction value as disclosed in independent claim 1, 10, 14; and corresponding dependent claims 2-5, 7-9, 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661